MANNING, J.
1. Although, in regard to civil remedies, laws may be enacted which shall have a retroactive operation, the general rule is that they are not to be construed to produce that effect, unless it was manifestly the purpose of the legislature that they should. — Barnes v. Mobile, 19 Ala. 707; Kidd v. Montague, Ib. 624.
2. Such a construction can not be put on the act of April *64719th, 1873, “ to amend sections 3101, 3102 and 3104 of the Bevised Code,” in relation to mechanic’s liens. And appellant not having acquired any such lien on the property, concerning which this suit was brought, none was created in his favor by the enactment, subsequently, of the act referred to. The property, therefore, can not be charged, in the hands of the subsequent purchaser, with the payment of the sum due to plaintiff for his services in erecting the building thereon.
Let the decree of the Chancellor be affirmed.